Citation Nr: 1531479	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  04-34 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon





THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia.





ATTORNEY FOR THE BOARD

J. Smith, Counsel





INTRODUCTION

The Appellant served on active duty from August 1977 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In February 2010, the Veteran was scheduled for a hearing with the Board.  He withdrew his request on the day of the hearing.  See 38 C.F.R. § 20.704.

In September 2009, the Board, inter alia, remanded the claim for additional development.

In December 2010, the Board requested an opinion from the Veterans Health Administration (VHA).  The opinion was obtained and associated with the record in January 2011.

In August 2011, the Board, inter alia, denied the claim.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).

In an October 2012 Single Judge Memorandum Decision, the Court vacated the portion of the Board's decision that denied service connection for schizophrenia.  The Court remanded this claim to the Board for further development and readjudication consistent with its decision.

In July 2013, the Board expanded the claim as shown on the title page to include any psychiatric disorder, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), and remanded the claim for further development.

On review of the claims file, the Board notes that in February 2015, the RO issued a statement of the case (SOC) on a claim for service connection for a lung disorder, stemming from a September 2014 rating decision.  Veterans Benefits Management System (VBMS) Entry February 4, 2015.   At this time, the Veteran has not perfected an appeal of the matter.  This issue is therefore not currently on appeal and will not be addressed by the Board.

The Board reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDING OF FACT

The Veteran's schizophrenia is attributable to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for schizophrenia have been met. 38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the favorable disposition of the claim for service connection for schizophrenia, all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Analysis 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran has a current diagnosis of schizophrenia, documented in various VA treatment records, including a recent record of January 2014.  Virtual VA Entry January 20, 2014, p.9/540.  

Service treatment records (STRs) show that on the Veteran's August 1977 entrance examination, no psychiatric abnormalities were found.  

In a December 1977 Report of Medical History, the Veteran reported experiencing nervous trouble.  

In June 1978, the Veteran sought psychiatric treatment, reporting that his problem was "other people . . . they always give you a bum scoop."  He reported feeling as if he was going nowhere in the Navy.  He reported drinking too much and drinking alone to escape his worries.  He reported blackouts.  He reported some thoughts about suicide.  He reported receiving a Captain's Mast for oversleeping.  The Veteran was diagnosed with chronic moderate to severe alcohol abuse, and mild, reactive depression.   In a separate June 1978 STR, the provider noted the Veteran seemed "disoriented as to his role on ship and society."  The Veteran felt as if he did not fit in, and appeared to be seeking discharge but was "very suspicious toward opening up."
In July 1979, the Veteran sought treatment for alcohol abuse.  It was noted that he had received numerous NJP's (non-judicial punishment) and had charges pending for the illegal use of fireworks.  He was placed on Antabuse.

In December 1979, the Veteran sought psychiatric treatment.  He reported hearing voices that were present prior to his Antabuse usage.  He stated that the voices stated "perverted things about his mother and sister," and told him how to make electricity for free.  The assessments by two different providers were "r/o (rule out) hallucinations" and "r/o psychosis," and he was placed on a trial of Mellaril.  A follow-up consultation was conducted.  The provider found no sign of a thought disorder, despite the Veteran's continued reports of auditory hallucinations.  The impression was an immature personality.

In January 1980, the Veteran appeared before a medical board at the Naval Regional Medical Center with the diagnosis of immature personality.  The condition was deemed "severe," and he was found unfit for duty.  Discharge from service was recommended.

On the question of whether the appellant's in-service symptomatology is etiologically related to his schizophrenia, the record conflicting opinions.  The Board has sought medical opinions on the matter twice, in December 2010 and July 2013.

In support of the claim are the April 2005 and April 2011 opinions of VA treating providers.  In April 2005, the Veteran underwent an evaluation with a treating VA psychiatrist.  He reported that during service, he experienced  depression, heard voices, saw visions, was paranoid, and had odd ideas and bizarre behavior.  He stated, "I had de ja vu constantly."  On examination, the psychiatrist noted the Veteran was pleasant and polite, but was guarded, minimized behavior, had limited insight, and had an inappropriate affect.  He was "given to subtle tangential and idiosyncratic comments with a paranoid twist."  The Veteran was noted to be disheveled.  In the final assessment, the psychiatrist stated he felt confident about the diagnosis of schizophrenia, and that the Veteran's reported history was "convincing for a military onset as well."  Virtual VA Entry January 20, 2014, pp. 297-300.

In April 2011, the Veteran gave an unintelligible history of his childhood.  He reported, however, that he did not finish high school and joined the Navy.  He reported that he had problems in service, and that he had been diagnosed with a personality disorder.  The provider noted the history of disciplinary problems in service.  He had been homeless on and off since discharge.  On examination, the provider noted the Veteran had schizophrenia and had religious-natured delusional thought.  The examiner opined that the Veteran's psychosis was likely "becoming evident in the Military" and that this likely was the reason he was discharged.  Virtual VA Entry January 20, 2014, pp. 161-165.

Against the claim are the opinions of VA examiners in February 2003 and March 2003, January 2011, and February 2015.

On VA examination in February 2003, the examiner opined, "It is abundantly clear that his problems throughout the majority of his life have been 1) a personality disorder, and 2) addictions (alcohol, marijuana and cocaine)."  The examiner further opined that it was "quite clear" the Veteran intentionally malingered psychotic symptoms during active duty in the Navy in order to get out of service.  There was no clinical evidence that the Veteran suffered from depression during or after service and his dysphoric mood always changed when conditions improved.  The Veteran was chronically unhappy, which was a characteristic of a personality disorder.  The examiner concluded, "the diagnosis, in my opinion, clearly is not schizophrenia. Even if he has a psychotic disorder at this time it is not due to his military service, but rather an [sic] disorder acquired later in life."

In March 2003, the February 2003 VA examiner offered an addendum opinion.  The examiner again summarized his opinion that the Veteran did not manifest a psychiatric disorder in service.  He opined that the Navy psychiatrist was skeptical of the reports of auditory hallucinations since they were reported in the context of the Veteran's dissatisfaction with the Navy.  The examiner acknowledged the Veteran's behavioral and substance abuse problems in service, but noted that psychiatric evaluations in 1980 and 1981 did not document psychotic symptoms.  The examiner opined that the Veteran's "diagnosis of 'schizophrenia' is a recent one, and in the context of his desire for service connection. It is a diagnosis which has always been accompanied by desired secondary gain."

In a January 2011 VHA medical opinion, the examiner reviewed the claims file and essentially concurred with the opinion of the February 2003 VA examiner, characterizing the report as "excellent and thorough," "quite correc[t]," and "well done, thorough, well articulated and thoughtful."  The examiner provided an extensive review of select pieces of evidence supporting his conclusion that the Veteran does not have schizophrenia.  Acknowledging a documented diagnosis of schizophrenia in 2000, for example, he stated, "it is not certain if this individual was an intern, or even a psychiatrist. In any case, the inaccurate and baseless diagnosis of paranoid schizophrenia has forever remained."  The examiner opined that the Veteran's proper diagnoses included polysubstance abuse and a personality disorder.  He stated the personality disorder, by definition, existed prior to service, and that while there was a temporal connection between the Veteran's polysubstance abuse and military service, it was his understanding that a substance abuse disorder was not eligible for service connection.

In August 2011, the Board denied the Veteran's claim, relying heavily on the January 2011 VHA opinion.  The Court's October 2012 Memorandum Decision, the Board's decision was vacated.  The Court found that the January 2011 opinion was not inadequate, but determined that the Board had "failed to discuss evidence favorable to the claim and failed to conduct an independent review of the evidence."  October 2012 Memorandum Decision, p. 4.  The Court found the Board had adopted the January 2011 opinion "wholesale."  Id.

The matter was remanded by the Board in July 2013 for an additional medical opinion.  On VA examination in February 2015, the Veteran was diagnosed with substance abuse disorders, schizotypal personality disorder, and a mild neurocognitive disorder due to a brain injury.  The examiner opined that none of the disorders were likely related to service.  The polysubstance abuse existed prior to service, and the Navy psychiatrists found not symptoms to support a psychiatric diagnosis other than the personality disorder.  The examiner opined that the Veteran "does not have schizophrenia but has an intermittent psychotic disorder that is related to alcohol and drug withdrawal and, after decades of substance abuse may be more permanent in it [sic] manifestation."  The examiner opined that the Veteran did not have a current depressive disorder, and that the depression in service was situational.  The examiner further opined that the "voices" that the Veteran described in service were "a precursor of his paranoid like symptoms manifested years later and most likely due to substance withdrawal."

VA examinations were also conducted in January 1981 and April 1999, but the examiners did not offer an opinion on the etiology of the Veteran's psychiatric disorders.

In considering the evidence of record under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for his schizophrenia.

The probative value of the reports of the February/March 2003 examiner and the January 2011 VA examiner is diminished by the fact that these examiners did not actually examine the Veteran.  As for the February 2003 examiner, he stated that while there was no "face-to-face" examination,  "the question was clear and the documentary evidence in the c-file was sufficient to express the conclusions of this report with confidence. After this report was dictated [the Veteran] dropped by to inform us that he was in jail on the scheduled date of his examination."  As for the January 2011 examiner, the nature of a VHA medical opinion is such that an actual examination is not involved.  On this point, in its Memorandum Decision, the Court noted, "whether or not an opinion is based on a contemporaneous examination is a factor that the Board may consider when weighing its probative value."  October 2012 Memorandum Decision, p. 7 (citing Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007), Kutscherousky v. West, 12 Vet. App. 369 (1999), and Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Here, the Board finds the facts that the February 2003 VA examiners did not actually observe the Veteran, receive his reported medical history, or conduct any psychiatric testing of him diminishes the probative value of the conclusions reached by those examiners.
The probative value of the negative opinions is also diminished to the extent that the many diagnoses of schizophrenia made throughout the appeal were not acknowledged or discussed.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding medical opinions have no probative value when they are based on an inaccurate factual predicate).  Rather, the February /March 2003 examiner and the January 2011 examiner provided much discussion on the evidence supporting their conclusions, and addressed only isolated records to the contrary.  The February 2015 examiner stated, "there is no consistency to his diagnosis of paranoid schizophrenia."  The record reveals, however, numerous occasions on which the Veteran was diagnosed with schizophrenia or "chronic" schizophrenia, by various treating providers, including in November 1995, June 2000, July 2000, April 2001, October 2001, February 2002, September 2002, February 2003, July 2003, August 2003, January 2005, October 2007, April 2008, September 2009, November 2010, April 2011, February 2013, June 2013, August 2013, November 2013, and January 2014.  See paper file entries and Virtual VA Entries January 20, 2014, pp. 8/540, 27-29/540, 48/540, 52/540, 63/540, 164/540, 225/540, 238/540, 252/540, 257/540, 267/540, 299/540, 315/540, 357-58/540, 360/540, 384/540.  

The Board finds the opinions of the April 2005 and April 2001 VA providers to be adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiners based their conclusions on the Veteran's reported in-service psychiatric symptoms, which he is competent to report and which are consistent with the STRs.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  They provided a rationale for their conclusions that the onset of the Veteran's schizophrenia was in service based on an assessment of his current and reported symptoms.  Moreover, while there is disagreement on the matter of the Veteran's diagnosis, the requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disorder resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

At very minimum, the evidence is in equipoise in showing that the Veteran has schizophrenia attributable to service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

On a final note, VA is precluded from differentiating between the symptoms of the Veteran's service-connected psychiatric disorder and those of any other mental disorders in the absence of clinical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  Furthermore, because all psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders, a single evaluation will be assigned that encompasses all of the Veteran's overlapping psychiatric symptoms, however diagnosed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).  Therefore, while the Veteran has been diagnosed with other psychiatric diagnoses, the evidence does not differentiate symptoms attributable to schizophrenia versus those due to other psychiatric disorders.  The February 2015 VA examiner, for example, specifically concluded that the Veteran's psychiatric symptoms were not distinguishable.  Therefore, all psychiatric symptoms shall be attributed to the Veteran's now service-connected schizophrenia, for rating purposes.  See Mittleider, 11 Vet. App. at 182.


ORDER

Service connection for schizophrenia is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


